Reasons for Allowance

1.	After further review and consideration of Applicants amendment filed 08/10/22 and most updated search juxtaposed prior art, Examiner is hereby placing claims 1 – 20 in condition for Allowance.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“..receiving a dataset and a model corresponding to a bias checker, wherein the bias checker detects bias within both the dataset and the model, based upon a bias checking algorithm and a bias checking policy, wherein the dataset comprises a plurality of attributes, wherein at least one of the plurality of attributes is identified as protected and wherein at least another of the plurality of attributes is identified as unprotected;
testing the bias checking algorithm of the bias checker by 
(i) generating test cases that modify the dataset by introducing bias therein and 
(ii) running the bias checker against the modified dataset;
testing the bias checking policy of the bias checker by generating a plurality of test cases and running the bias checker against the plurality of test cases, wherein the generating comprises:
identifying a correlation between (i) an attribute identified as protected and (ii) an attributed identified as unprotected, wherein a correlation is identified between at least one unprotected attribute and at least one protected attributes having the highest correlation value of the dataset; and generating a test case having a generated dataset comprising 
(i) the protected attributes and (ii) the unprotected attributes having the highest correlation value to the protected attributes, wherein the generated dataset includes values including bias for each of the attributes of the generated dataset; and
providing a notification to a user regarding whether the bias checker failed to indicate bias for one or more of the plurality of attributes, as best illustrated by FIG. 2, and in such a manner as recited in independent claims 1, 11, 12 and 20.
Therefore, claims 1 – 20 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192